Order granting motion to confirm the official referee’s report and to dismiss the claim of the appellant unanimously affirmed, without costs, unless within ten days after the date of this decision appellant stipulate to accept the sum of twenty-five dollars in satisfaction of its claim, in which event the order will be modified by providing therein that the claim of the appellant be allowed as a preferred one in the sum of twenty-five dollars, and as so modified unanimously affirmed, without costs. The appellant does not clearly show that the conditional sales agreement was recorded in conformity with section 67 of the Personal Property Law and, in addition, was derelict in failing to present its proof on the hearing. Nevertheless, it seems clear that it is entitled to receipt of the sum which was realized for the fixtures at the sale. Reopening of the proceeding and remission to the referee, in view of the shortcomings of the appellant and the trifling sum involved, was properly denied in the exercise of discretion. Present — Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ.